Title: To Benjamin Franklin from Dumas, 15 April 1784
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



M.
Lahaie 15e. Avr. 1784

Je continue d’adresser à V.E. [Votre Excellence] la Lre. cijointe pour le Congrè’s, vous priant, M, après l’avoir lue de vouloir bien la fermer & lui donner cours par premier Navire qui fera voile pour le Continent.
J’ai tiré le 5 de ce mois sur V.E. le semestre de mon salaire échu le 30 Juin prochain, savoir come à l’ordinaire £2700 tournois à une usance à l’ordre de Mrs. Wm. & Jn. Willink d’Amstm., à laquelle Traite il plaira à V.E. de faire en son temps l’honneur accoutumé.
Il y a longtemps que j’ignore, Monsieur, l’état de votre Santé Daignez en instruire celui qui est avec le respectueux attachement que vous connoissez.

Passy à S. E. [Son Excellence] Mr. Franklin M. P. [Ministre Plénipotentiaire]

